Citation Nr: 1550572	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-41 789	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent, for residuals of a left fifth toe fracture, with musculoligamentous strain.

2.  Entitlement to an increased rating, greater than 10 percent, for a left knee musculoligamentous strain.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for acid reflux, to include gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for a right foot disorder.

9.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

10.  Entitlement to service connection for peripheral artery disease (PAD), claimed as pain and numbness in the extremities.

11.  Entitlement to service connection for vertigo.

12.  Entitlement to service connection for an immune imbalance.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Air Force for a total of 20 years, from September 1956 until December 1964 and from September 1965 until May 1977. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied those claims for service connection indicated above, and denied increased ratings for service-connected left foot and knee disabilities.  The Veteran appealed the denials in this decision, and the matters are now before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1956 until December 1964 and from September 1965 until May 1977.

2.  On November 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of these appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the above-listed appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

A rating in excess of 10 percent for residuals of a left fifth toe fracture, with musculoligamentous strain, is dismissed.

A rating in excess of 10 percent for a left knee musculoligamentous strain is dismissed.

Service connection for a low back disorder is dismissed.

Service connection for acid reflux is dismissed. 

Service connection for hiatal hernia is dismissed.

Service connection for erectile dysfunction is dismissed.

Service connection for a left hip disorder is dismissed.

Service connection for a right foot disorder is dismissed.

Service connection for a sleep disorder, to include sleep apnea is dismissed.

Service connection for peripheral artery disease is dismissed.

Service connection for vertigo is dismissed.

Service connection for an immune imbalance is dismissed.




		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


